Opinion issued May 19, 2015




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00084-CV
                          ———————————
                         MARY IACONO, Appellant
                                       V.
          STANLEY BLACK & DECKER, INC. AND STANLEY
             ACCESS TECHNOLOGIES, LLC, Appellees



                  On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-29901



                      MEMORANDUM OPINION

     Appellant, Mary Iacono, attempts to appeal from the trial court’s January 16,

2015 order granting appellees Stanley Black & Decker, Inc. and Stanley Access

Technologies, LLC’s (collectively “Stanley”) motion for partial summary
judgment. Stanley has filed a motion to dismiss the appeal for lack of jurisdiction.

We dismiss the appeal.

      Iacono sued Omni Hotels Management Corporation and Stanley, asserting

claims against Stanley for products liability, breach of warranty, negligence, and

gross negligence. Omni Hotels asserted cross-claims against Stanley. On

November 3, 2014, Stanley filed a motion for partial summary judgment. On

January 16, 2015, the trial court granted Stanley’s motion, releasing and

discharging Stanley from all liability for Iacono’s products liability claims

“pertaining to the products manufactured by Stanley that have been pleaded or

could have been pleaded against [Stanley], including [Iacono’s] claims of

negligence, strict products liability, breach of warranty and gross negligence.”

Iacono filed her notice of appeal of this order.

      Stanley has filed a motion to dismiss the appeal, contending that the January

16, 2015 summary judgment order is not a final and appealable judgment because

it does not resolve Iacono’s claims against Omni or Omni’s cross-claims against

Stanley. Iacono has not responded to Stanley’s motion to dismiss.

      Generally, appellate courts only have jurisdiction over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); N.E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be final, a

judgment must dispose of all issues and parties in a case. Aldridge, 400 S.W.2d at

                                           2
895. A summary judgment order is final for purposes of appeal only if it either

“actually disposes of all claims and parties then before the court . . . or it states

with unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann, 39 S.W.3d at 192–93; see N.Y. Underwriters Ins. Co. v. Sanchez, 799
S.W.2d 677, 678–79 (Tex. 1990) (“In the absence of a special statute making an

interlocutory order appealable, a judgment must dispose of all issues and parties in

the case, including those presented by counterclaim or cross action, to be final and

appealable.”).

      Here, the trial court’s summary judgment order does not mention Iacono’s

claims against Omni Hotel or its cross-claims against Stanley. Cf. Sanchez, 799
S.W.2d at 679 (concluding summary judgment that did not dispose of counterclaim

was not final and appealable); Penson v. Auto Care Am., No. 01-08-00889-CV,

2010 WL 1492338, at *2 (Tex. App.—Houston [1st Dist.] Apr. 15, 2010, no pet.)

(dismissing appeal when summary judgment order did not dispose of every

pending claim). The order also does not state that it is final or appealable or

include any other “clear indication that the trial court intended it to dispose of the

entire case.” Am. Heritage Capital, L.P. v. Gonzalez¸ 436 S.W.3d 865, 870 (Tex.

App.—Dallas 2014, no pet.).

      Accordingly, we conclude that the Court has no jurisdiction over this

attempted appeal. We grant Stanley’s motion to dismiss and dismiss the appeal.

                                           3
See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss as moots any other pending

motions.

                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        4